                                          Case 4:12-cr-00322-PJH Document 63 Filed 03/05/21 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,
                                                                                       Case No. 18-cr-00461-PJH
                                  8                   Plaintiff,                       Case No. 12-cr-00322-PJH
                                  9             v.
                                                                                       ORDER SETTING BRIEFING
                                  10     JAMES ROBERT LEWIS,                           SCHEDULE ON MOTION FOR
                                                                                       COMPASSIONATE RELEASE
                                  11                  Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the court is the represented motion of defendant James Robert Lewis for

                                  15   reduction of sentence pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First

                                  16   Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018). The court sets briefing

                                  17   deadlines on defendant’s motion as follows: the government shall file an opposition,

                                  18   stipulation or status report by March 19, 2021; the Probation Office is directed to submit a

                                  19   response to defendant’s motion by March 19, 2021; if the motion is opposed, counsel for

                                  20   defendant may file a reply brief seven days after the opposition is filed. The motion will

                                  21   thereafter be decided on the papers.

                                  22

                                  23          IT IS SO ORDERED.

                                  24   Dated: March 5, 2021

                                  25                                                   /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  26                                               United States District Judge
                                  27

                                  28
